 



EXHIBIT 10.2
2001 LONG TERM INCENTIVE PLAN
Adopted: October 23, 2001
Termination Date: October 22, 2006
1. PURPOSES.
     (a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.
     (b) Available Stock Awards. The purpose of the Plan is to provide a means
by which eligible recipients of Stock Awards may be given an opportunity to
benefit from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Appreciation Rights, (iv) Performance Awards and
(v) Restricted Stock.
     (c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
2. DEFINITIONS.
     (a) “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
     (b) “Award Date” means the date established by the Committee for the grant
of a Stock Award.
     (c) “Base Price” means a price fixed by the Committee, which shall not be
less than the Fair Market Value of a share of Common Stock on the date of grant
of a Stock Award with respect to such Stock.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Code” means the Internal Revenue Code of 1986, as amended.
     (f) “Committee” means the committee or committees established by the Board
in accordance with Section 3(c). All references herein to “Committee” shall be
deemed to be to the Board when the Board has not established the Committee
pursuant to Section 3(c).

 



--------------------------------------------------------------------------------



 



     (g) “Common Stock” means authorized and unissued shares of the $.01 par
value common stock of the Company or reacquired shares of the Company’s $.01 par
value common stock held in its Treasury.
     (h) “Company” means International Fuel Technology, Inc.
     (i) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director’s fee by the Company for their
services as Directors.
     (j) “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s service with the Company or an Affiliate. For example, a
change in status from an Employee of the Company to a Consultant of an Affiliate
or a Director will not constitute an interruption of Continuous Service. The
Committee or the chief executive officer of the Company, in that party’s sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
     (k) “Corporate Transaction” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
          (i) a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries;
          (ii) a sale or other disposition of at least ninety percent (90%) of
the outstanding securities of the Company;
          (iii) a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or
          (iv) a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.
     (l) “Director” means a member of the Board.

 



--------------------------------------------------------------------------------



 



     (m) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee in good faith, upon receipt of and reliance on sufficient competent
medical advice.
     (n) “Employee” means any person employed by the Company or an Affiliate.
Mere service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
     (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (p) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
          (i) If the Common Stock is listed on the OTC Bulletin Board, any
established stock exchange or traded on the Nasdaq National Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the mean between the bid and asked prices, if no closing price is
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable. If fair market value is to be
determined as of a day when the securities markets are not open, the Fair Market
Value on that day shall be the Fair Market Value on the preceding day when the
markets are open.
          (ii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.
     (q) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     (r) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     (s) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (t) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
     (u) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option granted
pursuant to a Stock Award. Each Option Agreement shall be subject to the terms
and conditions of the Plan. References to Option Agreement shall also include
the following ancillary documents, Notice of Exercise and Grant Notice.

 



--------------------------------------------------------------------------------



 



     (v) “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     (w) “Outside Director” means a Director who either (i) is not a current
Employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former Employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an Officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
     (x) “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
     (y) “Performance Award” means a right to receive a payment equal to the
value of a unit or other measure as determined by the Committee based on
performance during a Performance Period.
     (z) “Performance Period” means a period of not more than five years
established by the Committee during which certain performance goals set by the
Committee are to be met.
     (aa) “Plan” means this International Fuel Technology, Inc. 2001 Long Term
Incentive Plan.
     (bb) “Reporting Person” means any person who is required to file reports
pursuant to the provisions of Section 16 of the Exchange Act and Rule 16a-2
promulgated thereunder.
     (cc) “Restricted Stock” means shares of Common Stock, which may be subject
to certain restrictions, which are granted pursuant to a Stock Award.
     Restricted Stock Awards” means a Stock Award granted to a Participant to
receive or purchase shares of Restricted Stock.
     (dd) “Retirement” means termination of employment with eligibility for
normal, early or disability retirement benefits under the terms of any pension
plan adopted by the Company and specified by the Committee, as amended and in
effect at the time of such termination of employment.
     (ee) “Stock Appreciation Right” or “SAR” means the right to receive a
payment from the Company equal to the excess of the Fair Market Value of a share
of Common Stock at the date of exercise over the Base Price. In the case of a
Stock Appreciation Right which is granted in conjunction with an Option, the
Base Price shall be the Option exercise price.
     (ff) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 



--------------------------------------------------------------------------------



 



     (gg) “Securities Act” means the Securities Act of 1933, as amended.
     (hh) “Stock Award” means any right granted under the Plan, including an
Option, Stock Appreciation Right, Performance Award, and Restricted Stock.
     (ii) “Stock Award Agreement” means a written agreement between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
     (jj) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
3. ADMINISTRATION.
     (a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3(c).
     (b) Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
          (i) To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
          (ii) To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.
          (iii) To amend the Plan or a Stock Award as provided in Section 12.
          (iv) To terminate or suspend the Plan as provided in Section 13.
          (v) Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.
(c) Delegation to Committee.
          (i) General. The Board may delegate administration of the Plan to a
Committee or Committees. The term “Committee” shall apply to any person,
persons,

 



--------------------------------------------------------------------------------



 



committee or committees to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may from
time to time in its discretion, fix and change the number of members of a
Committee, remove members of a Committee, appoint members of a Committee in
substitution for or in addition to members previously appointed; and fill
vacancies however caused in a Committee. The Board may abolish a Committee at
any time and revest in the Board the administration of the Plan. Notwithstanding
the foregoing, any grant of an Option, Performance, SAR or Restricted Stock
Award to a Reporting Person must be made by the Board or a Committee comprised
solely of two or more Outside Directors.
     (d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board or the Committee in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.
4. SHARES SUBJECT TO THE PLAN.
     (a) Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate two million five
hundred thousand (2,500,000) shares of Common Stock.
     (b) Reversion of Shares to the Share Reserve. If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.
     (c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
5. ELIGIBILITY.
     (a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.
     (b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock at the date of grant.
     (c) Award Date. All Stock Awards granted under the Plan shall be granted as
of an Award Date. All Stock Awards are subject to the terms and conditions set
forth in the applicable Stock Award Agreement. Within thirty days after each
Award Date, the Company shall notify

 



--------------------------------------------------------------------------------



 



the Participant of the grant of the Stock Award, and shall hand deliver or mail
to the Participant a Stock Award Agreement, duly executed by and on behalf of
the Company, with the request that the Participant execute the Agreement within
thirty days after the date of mailing or delivery by the Company of the
Agreement to the Participant. If the Participant shall fail to execute the
written Stock Award Agreement within said thirty-day period, his or her Stock
Award shall be automatically terminated.
6. OPTION PROVISIONS.
     Each Option shall be in such form and shall contain such terms and
conditions as the Committee shall deem appropriate. All Options shall be
separately designated Incentive Stock Options or Nonstatutory Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option. The provisions of separate Options need not be identical,
but each Option shall include (through incorporation of provisions hereof by
reference in the Option Agreement or otherwise) the substance of each of the
following provisions:
     (a) Term. No Option shall be exercisable after the expiration of five
(5) years from the date it was granted.
     (b) Exercise Price of an Option. Subject to the provisions of Section 5(b)
regarding Ten Percent Stockholders, the exercise price of each Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted. Notwithstanding
the foregoing, an Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.
     (c) Consideration. The purchase price of Common Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Committee at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to the
Company of other Common Stock, (2) pursuant to a deferred payment or other
similar arrangement with the Optionholder, or (3) in any other form of legal
consideration that may be acceptable to the Committee. Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).
     In the case of any deferred payment arrangement, interest shall be
compounded at least annually and shall be charged at the minimum rate of
interest necessary to avoid the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.

 



--------------------------------------------------------------------------------



 



     (d) Delivery of Certificate. After the exercise of an Option, as provided
above, the Company shall within a reasonable time deliver to the person
exercising the Option a certificate or certificates issued in the name of the
person who exercised the Option and such additional name, or names, if any, as
may be requested (subject to the general policy of the Company as to
registration of shares), for the appropriate number of shares of Common Stock,
without liability to the person exercising the Option for any transfer or issue
tax, state or Federal, then payable. Each Option granted under the Plan shall be
subject to the requirement that, if at any time the Committee shall determine,
in its discretion, that the listing, registration or qualification of the shares
of Common Stock subject to such Option upon any securities exchange or under any
state or Federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable, as a condition of, or in connection with, the
granting of such Option or the issue or purchase of shares of Common Stock
thereunder, no such Option may be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
     An Optionee under an Option granted under the Plan shall have no rights as
a shareholder with respect to any shares of Common Stock covered by an Option
except to the extent that one or more certificates for such shares shall have
been delivered to him upon due exercise of an Option as above provided.
     (e) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
     (f) Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock
Option shall be transferable to the extent provided in the Option Agreement. If
the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
     (g) Vesting Generally. The total number of shares of Common Stock subject
to an Option shall become exercisable as follows:

      Period of Time   Percentage of Shares Subject to from Date of Grant  
Options which are Exercisable
Six months from date of grant
  33 1/3 percent
Twelve months from date of grant
  66 2/3 percent
Eighteen months from date of grant
  100 percent

 



--------------------------------------------------------------------------------



 



The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Committee may deem appropriate except that Options shall not
vest earlier than specified above. The provisions of this Section 6(g) are
subject to any Option provisions governing the minimum number of shares of
Common Stock as to which an Option may be exercised.
     (h) Termination of Continuous Service. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s Disability or,
in the case of an Optionholder of a Nonstatutory Stock Option, the
Optionholder’s death), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination) but only within such period of time specified in the Option
Agreement. Provided, however, that the Optionholder of an Incentive Stock Option
may exercise such Option within such period of time ending on the earlier of
(i) the date three (3) months following termination of the Optionholder’s
Continuous Service or (ii) the expiration of the term specified in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate.
     Notwithstanding the preceding, the exercise period for a Nonstatutory Stock
Option shall be extended to twelve (12) months in the event the Optionholder
terminates employment due to Retirement.
     (i) Disability of Optionholder. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement) or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.
     (j) Death of Optionholder of Nonstatutory Stock Option. In the event
(i) the Continuous Service of an Optionholder of a Nonstatutory Option
terminates as a result of such Optionholder’s death or (ii) such Optionholder
dies within the period (if any) specified in the Option Agreement after the
termination of such Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent such Optionholder was
entitled to exercise such Option as of the date of death) by such Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the option upon such
Optionholder’s death pursuant to Section 6(e) or 6(f), but only within the
period ending on the earlier of (1) the date eighteen (18) months following the
date of death (or such longer or shorter period specified in the Option
Agreement) or (2) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.
     (k) Cancellation and Rescission of Stock Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel any unexpired, unpaid, or deferred
Stock Awards

 



--------------------------------------------------------------------------------



 



at any time if the Participant is not in compliance with all other applicable
provisions of the Stock Award Agreement, the Plan and with the following
conditions:
          (i) A Participant, within one year following his termination of
employment with the Company, shall not, within the geographical areas where the
Company does business, render services for any organization or engage directly
or indirectly in any business which, in the judgment of the Committee, is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company. For
Participants whose employment has terminated, the determination shall be based
on the Participant’s position and responsibilities while employed by the
Company, the Participant’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers and competitors and
such other considerations as are deemed relevant given the applicable facts and
circumstances. A Participant who has retired shall be free, however, to purchase
as an investment or otherwise, stock or other securities of such organization or
business so long as they are listed upon a recognized securities exchange or
traded over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than ten (10) percent equity interest
in the organization or business.
          (ii) A Participant shall not, without prior written authorization from
the Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material, as defined in the
Company’s policy regarding confidential information and intellectual property,
relating to the business of the Company, acquired by the Participant either
during or after employment with the Company.
          (iii) A Participant, pursuant to the Company’s policy regarding
confidential information and intellectual property, shall disclose promptly and
assign to the Company all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Company, relating in any manner to the actual or anticipated business, research
or development work of the Company and shall do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in foreign countries.
          (iv) Upon exercise, payment or delivery pursuant of a Stock Award, the
Participant shall, upon request by the Company, certify on a form acceptable to
the Committee that he or she is in compliance with the terms and conditions of
the Plan. Failure to comply with all of the provisions of this Section 6(k)
within 120 days prior to and during the twelve month period following the
Participant’s termination of employment with the Company shall cause such
exercise, payment or delivery to be rescinded. The Company shall notify the
Participant in writing of any such rescission within two years after such
exercise, payment or delivery. Within ten days after receiving such a notice
from the Company, the Participant shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise, payment
or delivery pursuant to a Stock Award. Such payment shall be made either in cash
or by returning to the Company the number of shares of Common Stock that the
Participant received in connection with the rescinded exercise, payment or
delivery.

 



--------------------------------------------------------------------------------



 



7. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.
     (a) Stock Appreciation Rights. Stock Appreciation Rights may be granted
which, at the discretion of the Committee, may be surrendered (1) in lieu of
exercise of an Option, (2) in conjunction with the exercise of an Option,
(3) upon lapse of an Option, (4) independent of an Option, or (5) each of the
above in connection with a previously awarded Option under the Plan. If the
Option referred to in (1), (2), or (3) above qualified as an Incentive Stock
Option pursuant to Section 422 of the Code, the related SAR shall comply with
the applicable provisions of the Code and the regulations issued thereunder. At
the time of grant, the Committee may establish in its sole discretion, a maximum
amount per share which will be payable upon surrender of a SAR, and may impose
such conditions on surrender of a SAR (including, without limitation, the right
of the Committee to limit the time of surrender to specified periods) as may be
required to satisfy the requirements of Rule 16b-3 (or any successor rule),
under the Exchange Act. At the discretion of the Committee, payment for SARs may
be made in cash or Common Stock, or in a combination.
          (i) Surrender of SARs in Lieu of Exercise of Options. SARS
surrenderable in lieu of Options may be surrendered for all or part of the
shares of Common Stock subject to the related Option upon the surrender of the
right to exercise an equivalent number of Options. A SAR may be surrendered only
with respect to the shares of Common Stock for which its related Option is then
exercisable. Upon surrender of a SAR in lieu of exercise of an Option, shares of
Common Stock equal to the number of SARs surrendered shall no longer be
available for Awards under the Plan, provided that if SARs are surrendered for
cash, shares of Common Stock equal to the number of SARs surrendered shall be
restored to the number of shares of Common Stock available for issuance under
the Plan.
          (ii) Surrender of SARs in Conjunction with Exercise of Options. SARs
surrenderable in conjunction with the exercise of Options shall be deemed to be
surrendered upon the exercise of the related Options, and shares of Common Stock
equal to the sum of the number of shares of Common Stock acquired by exercise of
the Option plus the number of SARs surrendered shall no longer be available for
Stock Awards under the Plan, provided that if SARs are surrendered for cash,
shares of stock equal to the number of SARs surrendered shall be restored to the
number of shares available for issuance under the Plan.
          (iii) Surrender of SARs Upon Lapse of Options. SARs surrenderable upon
lapse of Options shall be deemed to have been surrendered upon the lapse of the
related Options as to the number of shares of Common Stock subject to the
Options. Shares of Common Stock equal to the number of SARs deemed to have been
surrendered shall not be available again for Stock Awards under the Plan,
provided that if SARs are surrendered for cash, shares of Common Stock equal to
the number of SARs surrendered shall be restored to the number of shares Common
Stock available for issuance under the Plan.
          (iv) Surrender of SARs Independent of Options. SARs surrenderable
independent of Options may be surrendered upon whatever terms and conditions the
Committee in its sole discretion, imposes upon the SARs, and shares of Common
Stock equal to the number of SARs surrendered shall no longer be available for
Awards under the Plan, provided that if

 



--------------------------------------------------------------------------------



 



SARs are surrendered for cash, shares of Common Stock equal to the number of
SARs surrendered shall be restored to the number of shares available for
issuance under the Plan.
     (b) Restricted Stock Awards. Each Restricted Stock Award shall be in such
form and shall contain such terms and conditions as the Committee shall deem
appropriate. The terms and conditions of the Restricted Stock Award Agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Award Agreements need not be identical, but each Restricted
Stock Award Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:
          (i) Purchase Price. The purchase price, if any, under each Restricted
Stock Award Agreement shall be such amount as the Committee shall determine and
designate in such Restricted Stock Award Agreement;
          (ii) Consideration. The purchase price of Common Stock acquired
pursuant to a Restricted Stock Award Agreement shall be paid either: (i) in cash
at the time of purchase; (ii) at the discretion of the Committee, according to a
deferred payment or other similar arrangement with the Participant; or (iii) in
any other form of legal consideration that may be acceptable to the Committee in
its discretion; provided, however, that at any time that the Company is
incorporated in Delaware, then payment of the Common Stock’s “par value,” as
defined in the Delaware General Corporation Law, shall not be made by deferred
payment;
          (iii) Vesting. Shares of Common Stock acquired under a Restricted
Stock Award Agreement may, but need not, be subject to a repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Committee.;
          (iv) Restrictions. Restricted Stock received or acquired pursuant to a
Restricted Stock Award Agreement may be subject to (a) restrictions on the sale
or other disposition thereof, (b) rights of the Company to reacquire such
Restricted Stock at the purchase price, if any, originally paid therefor upon
either termination of the Participant’s status as an Employee, Director or
Consultant within specified periods or failure of the Company to achieve
performance goals (which may include any one or more of the following: return on
total capital employed, earnings per share, return on stockholders’ equity, and
other appropriate criteria) established by the Committee, (c) representation by
the employee that he or she intends to acquire Restricted Stock for investment
and not for resale, and (d) such other restrictions, conditions and terms as the
Committee deems appropriate.
          (v) Dividends. The Participant shall be entitled to all dividends paid
with respect to Restricted Stock during any period the Restricted Stock is
subject to restrictions and shall not be required to return any such dividends
to the Company in the event of the forfeiture of the Restricted Stock.
          (vi) The Participant shall be entitled to vote the Restricted Stock
during any period the Restricted Stock is subject to restrictions.

 



--------------------------------------------------------------------------------



 



          (vii) The Committee shall determine whether Restricted Stock is to be
delivered to the Participant with an appropriate legend imprinted on the
certificate of if the shares of such stock are to be deposited in escrow pending
removal of the restrictions.
          (viii) Transferability. Rights to acquire shares of Common Stock under
the Restricted Stock Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock
Agreement, as the Committee shall determine in its discretion, so long as Common
Stock awarded under the Restricted Stock Agreement remains subject to the terms
of the Restricted Stock Agreement.
     (c) Performance Awards. Performance Awards shall consist of Common Stock,
monetary units or some combination thereof, to be issued without any payment
therefor, in the event that certain performance goals established by the
Committee are achieved during a specified period of time. The goals established
by the Committee may include any one or more of the following: return on average
total capital employed, earnings per share, return on stockholders’ equity, and
such other goals as may be established by the Committee. In the event the
minimum Corporate goal is not achieved at the conclusion of the specified time
period, no payment shall be made to the Participant. Actual payment of the award
earned shall be in cash or in Common Stock or in a combination of both, in a
single sum or in periodic installments, all as the Committee in its sole
discretion determines. If Common Stock is used, the Participant shall not have
the right to vote and receive dividends until the goals are achieved and the
actual shares of Common Stock are issued.
8. COVENANTS OF THE COMPANY.
     (a) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
9. USE OF PROCEEDS FROM STOCK.
     Proceeds from the sale of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.
10 MISCELLANEOUS.
     (a) Acceleration of Exercisability and Vesting. The Committee shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding

 



--------------------------------------------------------------------------------



 



the provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.
     (b) Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
     (c) No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and for any reason, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
     (d) Incentive Stock Option Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all Incentive Stock Option plans of
the Company and its Affiliates) exceeds one hundred thousand dollars ($100,000),
or such higher limit as set forth by applicable law, the Options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as Nonstatutory Stock Options.
     (e) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Stock Award, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unencumbered shares of Common Stock.
11. ADJUSTMENTS UPON CHANGES IN STOCK.
     (a) Capitalization Adjustments. If any change is made in, or other event
occurs with respect to, the Common Stock subject to the Plan, or subject to any
Stock Award, without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan

 



--------------------------------------------------------------------------------



 



pursuant to Section 4(a) and 4(b) and the maximum number of securities subject
to award to any person pursuant to Section 5(c), and the outstanding Stock
Awards will be appropriately adjusted in the class(es) and number of securities
and price per share of Common Stock subject to such outstanding Stock Awards.
The Committee shall make such adjustments, and its determination shall be final,
binding and conclusive. (The conversion of any convertible securities of the
Company shall not be treated as a transaction “without receipt of consideration”
by the Company.)
     (b) Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to the completion of such dissolution or liquidation.
     (c) Corporate Transaction. In the event Participant’s employment with the
Company is terminated within twelve months of a Corporate Transaction by the
Company for a reason other than Cause or by the Participant for Good Reason, the
vesting and exercise period of such Participant’s Stock Awards shall be
accelerated in full to the date of such termination of employment. For purposes
of this Subsection 11.c, these terms have the following meanings:
          (i) “Good Reason”. With respect to any Participant, (A) the assignment
to the Participant of any duties or any other action by the Company which
results in a significant diminution in the Participant’s position, authority,
duties or responsibilities, excluding for this purpose an isolated,
unsubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant; (B) any material reduction in the Participant’s Compensation from
the Company, opportunity to earn annual bonuses, or other compensation or
employee benefits, other than as a result of an isolated and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Participant; (C) the elimination of the
Participant’s position with the Company which results in a significant
diminution of his authority, duties or responsibilities; or (D) any purported
termination of the Plan otherwise than as expressly permitted by the Plan.
          (ii) Cause. With respect to any Participant: (A) the willful and
continued failure of the Participant to perform substantially the Participant’s
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered by the Company to the Participant which specifically
identifies the manner in which the Participant has not substantially performed
the Participant’s duties, or (B) the willful engaging by the Participant in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company. For purposes of this definition, no act or failure to
act on the part of the Participant shall be considered “willful” unless it is
done, or omitted to be done, by the Participant in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company.
          In the event of a Corporate Transaction, any surviving corporation or
acquiring corporation may assume any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (it being understood that similar stock awards include awards to
acquire the same consideration paid to the stockholders or

 



--------------------------------------------------------------------------------



 



the Company, as the case may be, pursuant to the Corporate Transaction).
Notwithstanding the preceding, the Committee shall in any event, retain the
discretion to take any other action with respect to such Stock Awards as it may
equitably determine.
12. AMENDMENT OF THE PLAN AND STOCK AWARDS.
     (a) Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan.
     (b) Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.
     (c) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
     (d) Amendment of Stock Awards. The Committee at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Committee requests the consent of the Participant and
(ii) the Participant consents in writing.
13. TERMINATION OR SUSPENSION OF THE PLAN.
     (a) Plan Termination. The Board may suspend or terminate the Plan at any
time. Unless sooner terminated by the Board, the Plan shall terminate on the day
before the fifth (5th) anniversary of the date the Plan is adopted by the Board.
No Stock Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.
     (b) No Impairment of Rights. Suspension or termination of the Plan shall
not impair rights and obligations under any Stock Award granted while the Plan
is in effect except with the written consent of the Participant.
14. EFFECTIVE DATE OF PLAN.
     The Plan shall become effective October 23, 2001.
15. CHOICE OF LAW.
     The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
     This Plan is hereby adopted on behalf of the Company this twenty-third day
of October, 2001.

 



--------------------------------------------------------------------------------



 



                       
 
           
 
  By        
 
     
 
          Chief Executive Officer    

 